     Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 1 of 11

                                                                                           FILED
                                                                               UNITED STATES DISTRICT COUBT
                                                                                ALBUOUEBQUE' NEW MEXICO

                                                          COURT AUG () 8 2O2O
                            IN THE UNIl't]D STATES DISTRICT

                              FoR ]'t.lE DISTRICT oF NEw MExlCo MITCHELL R. ELFERS
                                                                                             CLERK
LJNITED STATES OF           AMERICA.                   )
                                                       )
               PlaintifT.                              )
                                                       )
       vs.                                             )    Cr.No.20-CR-0080 KWR
                                                       )
JODIE MARTTNEZ,                                        )
                                                       )
               Defendant.                              )




                                        PLtrA AGREEMENT

       Pursuant to Rule I l(cX l)(C), fied. R. Crim. P., the parties   notiff the Court of the

lollowing agreement between the tJnited States Attomey for the District of New Mexico, the

Defendant, JODIE    MARl'lNEZ.       and the Defendant's counsel. Mallory Cagan:

                               REPRI,SENTATION BY COUNSEL

       l.     The Defendant understands the f)efendant's right to be represented by an attorney

and is so represented. The Del'endant has thoroughly reviewed all aspects of this case with the

Defendant's attomey and is    fully satislicd with that attorney's legal representation.

                                 RIGHTS OT THE DETENDANT

       2.     The Defendant funher understands the l)efendant's riehts:

              a.       to plead not guilty, or having alreadl' so pleaded, ro persist in that plea;

              b.       to have a trial b1,.iury; and

              c.       at a trial:

                        I)      to confront and cross-examine adverse witnesses.

                       2)       to be prolccted tiom compelled selFincrimination.
      Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 2 of 11




                         3)       to testify and present evidence on the Defendant's ow,n behalf. and

                         4)       to compel the attendance of witnesses for the defense.

                         WAIVER OF RIGHTS AND PLEA OF GUILTY

         3.     The Defendant agrees to rvaive thesc rights and to plead guilty to Count 2 of the

indictment. charging a violation      of l8 U.S.C. $$ I 153, I l3(aX6), that being   assault resulting in

serious bodily injury.

                                              SENTTNCING

         4.     'fhe Defendant understands that the maximunr penaltl, provided by larv for this

ol'l'ense is:

                a.       imprisonment for a period ol'not more than ten years;

                b.       a fine not to exceed tlre grcater of $250,000 or twice the pecuniary gain to

                         the Defendant or pecuniar,v loss to the victirn;

                         a term of supervised release of not more than three years to      follow any

                         term of imprisonment. (l{'thc Del'endant serves a term of imprisonment.

                         is then released on supervised relcase" and violates the conditions     of

                         supervised release. the Defendant's supen'ised release could be revoked

                             even on the last day of the term *_ and the Defendant could then be
                         -
                         returned to another period of incarceration and a new tenn of supen'ised

                         release.):

                d.       a mandatory special penaltS,assessment of $100.00; and

                ('.      restitution as may be ordered by the Court.
     Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 3 of 11




        5.      '['he parties recognizc that the fede ral sentencing guidelines are advisory. and that


the Court is required to consider thenr in detennining the sentence it imposes.

       6.       The parties are aware that rhe Court rvill decide whether to accepl or reject this plea

agreement, The Court may' def'er its decision as to acceptance or rejection until there has been an

opportuniry to consider the presentence report. Pursuant to Federal Rule of Criminal Procedure

ll(cX5). il'the Coun rejects this plea agreement. the defendant shall         have the right to withdraw

the dcfcndant's plea of guilty.

       7.       Regardless of any other provision in this agreement, the United States resen,es the

right to provide to the Llnited Statcs Prctrial Services and Probation Office and to the Court any

information the IJnited States helicves may be helpful to the Court, including but not limited to

information about the recommendations contained in this agreement and any relevant conduc(

underU.S.S.C.$ lBI.3.

                                   ELEMINTS OF THE OFFENSE

       8.       lf this matter proceeded to trial.     the Delbndant understands that the United States

would be required to prove. beyond a reasonable doubt. the following elements for a violation        of

the charge listed below:

       Count 2:   l8   LI.S.C. $$ I 153 and I l3(aX6). that beins. assault resultins in serious bodilv

       rnJury

                Fir:;l:           Defendant knorvingly assaulted the victinr:

                Second:          thc assault caused the victim serious bodily injury:

                7'hird:           Dct'e ndant is   an lndian: and

                l"ourlh:         lhe crime occurred in lndian Countn'.
        Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 4 of 11




                                    DEFENDANT'S ADNIISSION OT FACTS

              9.      1)1,   my signature on this plea agreenrent. I am acknorvledging that I am pleading

guilty because Iarn. in fuct. guilt;- of theoflense(s)to rvhiclr Iam pleadingguilry. I recognize

and acccpt responsibility for my criminal           conduct. N'toreovcr. in pleading guilty, I acknorvledgc

that   it'l   chose to go to    trial instead of'entering this plea. thc lJnited States could prove facts

sul'ficient to establish my guilt of the oflfbnse(s) to rvhich I arn pleading guilty beyond        a


reasonahle doubt, including any tacts alleged in thc indictnrent that increase the statutory

minimum or maxinrum penalties. I specilically adnrit thc lbllow'ing facts related to the charges

against mc, and declare under penaltv ol"perjurv tlrat all of'thcsc'facts are true and correct:

                      On orabout Jul1 6. 1019. in Indian (lountn'. in l\'lcKinley County. in the District

              olNeiv Mcxico. l. the Deltndarrt, JODIF: MAltl"lNEZ, an Indian.          assaulted Janc Doe,

              and the assault resulted in serious hodill, in_iur1'.

                      Specifically, on or about July 6.2019,1 rvas driving westbound on NM--53 in

              Zuni. New Mexico. When I was ncar nrilcpost 18. I merged into oncoming traflic in thc

              eastbound lane and crashed rvith a pickup truck that t'as traveling eastbound on NM-53.

              I impacted the pickup truck on tlrc right side rvhcn the driver of the pickup truck rvas

              trying to avoid the crash. As a consequrncc ol'llrc motor vehicle collision. n1]' son was

              killed and Jane Doe sustained serious bodily' iniuries. fv'11'son *'as sitting in thc back

              scat ol'm1' vehicle and u,earing a   seathelt. Jane [)oe rvas thc fiont seat passengcr o1'the

              pickup truck.

                      Altcr the motor vehicle collisiorr, cnlergcncv lrredical personnel and policc

              olllccrs responded to the scenc. I told ol"flccrs thal I had fallen aslecp while driving      and
Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 5 of 11




 when I woke up, I crashed with thc pickup           truck.   I rr'as transported to the Zuni Hospital

 for medical examination.

            Officers with the Zuni Police Department conducted an inventory search of the

 vehicles at the scene. Officers found metharnphetamine and drug paraphernalia in rny

 vehicle.

            I was discharged from the Zuni l{ospital on that same        day. After I was

 discharged. I voluntarily spoke rvith an agcnt with the Federal Bureau of lnvestigation

 1"pBI"). I stated that four day-s prior tn thc crash I used methanrphetamine.            I also told

 the FBI agent that prior to the crash. I u'as talking to my'mom on my cell phone and

 w'hen she hung up. my cell phone         fell.   When I picked the phone up, I looked up, and     I


 was in the eastbound      lane. I then crashed rvith the pickup truck.

            After speaking with the FBI agent on.luly 6, 2019. I was booked in the Zuni

 Detention Center on tribal chargcs. A drug test was conducted on July 7, 2019. at the

 Zuni Detention Center. I tested positive tbr rnethamphetamine. Another drug test was

 conducted on July 8,2019, and I again tested positive for methamphetamine.

            I later learned that   as a consequencc   of my reckless conduct, Jane Doe sustained

 serious bodily injuries such as a lractured vertebrae. multiple rib fractures" among other

 bone fractures and injuries.

            I am an enrolled member of tlre Pueblo of Zuni, a federally recognized lndian

 'I'ribe. 'fhe incident occurred rvithin     the extericlr boundaries of the Pueblo    of Zuni. in the

 State and District of New Mexico.
     Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 6 of 11




         10.      By signing rhis agreement, the Defendant admits that there is a factual basis for

each element of the crime(s) to which the Defendant is pleading        guilty.   The Defendant agrees

that the Court may rely on any of these facts. as well as facts in the presentence report, to

determine the Defendant's sentence. including. but not limited to, the advisory guideline offense

Ievel.

                                        RECOMMENDATIONS

         I   l.   The United States and the Defendant recommend as follows:

                  a.     The Defendant and the United States have made an ACREEMENT

                         pursuant to Federal Rule of Criminal Procedure       ll(c)(l)(C),   that a specific

                         sentence rvithin the range   of l8 to 24 months of imprisonment       is the

                         appropriate disposition in this case. 1-his agreement takes into account

                         the Defendant's acceptance of responsibility, with no further reduction to

                         occur.   The remaining components of the Defendant's sentence, including

                         but not limited to any fine or restitution and the length and conditions       of

                         supervised release, shall be imposed by the Court after the presentation        of

                         evidence and/or argument by the parties.

                  b.     If the Court   accepts the plea agreement, it must inform the Defendant that

                         the agreed upon disposition   will   be included in the judgment, and rhe

                         Court is bound by the ternts of the plea agreement once the Court accepts

                         the plea agreement.
     Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 7 of 11




                           DEFEN     I)AN]''S ADI)ITIONAI, A(;Rf.T]MEN'I'

        12.        The Defendant understands thc [)elcndant's ohligation to provide the LJnitcd

States Pretrial Services and Probatirxr     Olllce rvitli truthlul. acc:urate. and complete information.

The Defendant represents that thc Dcf'endant has complied rvith and rvill continue to comply with

this obligation.

        13.        Except under circumst$r1ccs u,here the (lourt. actirlg on its orvn. rejects this plea

agreement, the Defendant agrees that. uporr thc Dclcndant's signing ol'this plea agreement. the

facts that the Del'endant has adnritted under this plel agrecnrent as set forth ahove. as rvell as an)'

facts to rvhich thc Defbndant adnrits in open courl at thc Defcndant's plea hearing, shall bc

admissible against thc Defendant under l:cdcral Rulc of'l']r,iclcnce ttOl(dX2)(A) in any

subsequcnt proceeding, including a criminal trial. and the Dcfendant cxpressly rvaivcs the

Del'endant'srightsunderl:edcral llulcrit'Crirninal Procedurc II(t)andI'ederal Ruleof Evidence

410 rvith regard to the facts the l)efcndant adnrits irr conjurrcliorr rvith this plca agreenrent.

        14.        By signing this plea asrcen'rent. the dclcndanr waives the rigl,t to rvithdra*'the

def'endant's plea of   guiltl   pursuant to lredcral Rule ot'Crirninal Proccdure I l(d) unless   (l)   the

court rejects the plea agrcernent pursuant to l:ederal Rule ol'Crirninal Procedure I l(c)(5) or (2)

the detendant can shon,a fair and just rcason as those tenns arc uscd in Rule I       l(dX2XU) for

requesting the rvithdrau,al. I:unhcrmorc. clelbndant unclerstancls that il'the courl rcjccts tlre plea

agreenlent. whethcrornot del'errdant u'ithdrarvs the guiltl,plca, thc IJnitecl States is relieved       of

an.r,obligatiorr it had under the agrecnrent and dcftndant shall be sub.icct to prosccution lirr any

federal, stale. or local crimc(s) u'hich this au,rccnrcnl othcnvisc anticipated u,ould bc dismissed

or not prosccuted.
       Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 8 of 11




          15.     'l'he
                           Del'cndant rccognizcs that this plea agreement has alread.v conferred a hcnellt

on the Defendant. Cunsequcntly. in return lor the bcnefit conferred on thc f)efendant            b1'


entering into this agrecmcnt, the Def'cndant agrees not to seek a downward departure or variancc

from the specific sentcnce u'ithin the'rangc         of l8 to 24 months of irnprisonrnent as agrced to [:y

the parties pursuanl. to Rule I l(cXl)1C) of tlre l:ederal Rules of CriminalProcedure.          lf   the

Defendant. in vinlation of this paragraph. should nevenheless seek a dorvnrvard departure ur

variance. including a departurc or variance tiom the guideline Criminal History Category. the

United States shall havc thc right to trcat this plea agreernent as null and void and to proceed to

trial on all charges      [:e   fore the Court.

                                                  II.IISTITTITION

          16.    'l'lre parties agree that, as pai't of the Defendant's sentence. the Court will enter an

orderof restitutionpursuanttotheN'landatoryVictinr'sRestitutionAct, l8U.S.C.$3663A.

                                         WAIVI,R   OIT   APPEAL RIGHTS

          17.    'fhe l)el'endant is awarc that 28 U.S.C. l29l and l8 U.S.C. 3742 aftbrd
                                                         $                  $                          a


def"endant the right to appeal a conviction and the sentence        irnposed. Acknorvledging that. thc

Defendant knorvine15,rvaivcs the right to appeal the Det'endant's conviction(s) and any sentcltce.

includinganl'line,irnposcdinconfcrrrritl'lr'iththisFed.R.Crim.P. ll(c)(l)(C)pleaagrcernent.

as u,ell as an)' order     of restitution cntcred b;' the Court. 'fhe Def'endant also *'aives the right to

appeal arlv sent€nce imposed lrelou orri'ithin the (iuideline range upon a revocation.rl

supe   n,ised release in this causc nunrbcr. ln addition. the Delbndant agrees tcl rvaive anv

collateralaflack to thc l)el'cndant's conriction(s)and any sentence. including an1'fine, pursuant
      Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 9 of 11




to 28 U.S.C. \\$ 2241 or 2255. or any other extruordinary writ, except on the issue of defense

counsel's ineffectivc assistsnce.

                          GOVERNMENT'S ADDITIONAL AGREEMENT

         18.    Providcd that the Dcfbndant I'ulfills the Defendant's obligations as set out above.

the tJnitcd States agrees that:

                           Follorving sentencing. the United              move to dismiss Count    I of

                           the indictnrent.

                           l'he (lnited States will not bring additional criminal charges against the

                           Defendant arising out of the facts forming the basis of the prescnt

                           indictment.

        19.     "['his agreement is limitcd to thc   [Initcd States Attorney's Office fcrrthe Districtol'

New Mexico and does not bind any other fbdcral, state. or local agencies or pnrsecuting

authorities.

                                          VOLUNTARY PLEA
                'l'he
        20.             Del'endant agrees and represents that this plea of guilty is freell'and

voluntarily made and is not the result ol'force. tlrreats. or promises (other than the prornises set

forth in this agreenrent and any addenda). The Defendant also represents that the Detbndant is

pleading guilty because the Defendant is in {act guilty.

                                VIOLATION OF PLEA AGRf,EMENT

        21.     'l'he Delbndant agrees that if the Def'endant violates any provision olthis

agreenlent. the lJnitecl States nray clt'clare this agreement null and void. and the Defendant rvill

thereatie r be subject to prosecution fi:rr any crinrinal violation, including but not limited to any
    Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 10 of 11




crime(s) oroff'ense(s) contained in or related to the charges in this case. as rvellas perjury, false

statement- obstruction ofjustice, and any other crime commined by the Delbndant during this

prosecution.

                                    SPI{CIAL ASSESSMENT

        22.    At the time ol'sente ncing, the Defendant rvill tender to the Llnited States District

Court, District of New Mexico. 133 Lornas Blvd. NW, Suite 270, Alhuquerque, New Mexico

87102. a money order or certified check payable to the order of the United States       District

Court in the amount of $10O00 in     pavnre nt   of the special penalty' assessme nt described above.

                                 ENTIRETY OF AGREEMINT

       23.     This document and any addenda are a complete statomcnt of the agreement in this

case and may not be altered unless deine so in rvriting and signed by all   parries. 'I'his agreement

is effective upon signature by the l)ef'endant and an Assistant LJnited States Attorney.

       AGREED T() AND SICN[..[) this 3rd day of              Ausust          . 2020.

                                                        JOI{N C. ANDHRSON
                                                        United States Attorney




                                                          AQL@f, Rt,lZ-Vl:LIiZ
                                                        Assistant United States Attornev
                                                        Post Offlce Box 607
                                                        Albuquerque. New Mexico 87102
                                                        (50s) 346-7271




                                                   l0
 Case 1:20-cr-00080-KWR Document 27 Filed 08/03/20 Page 11 of 11




        I have carefully discussed every paft of this agroemcnt with my client. Fufther, I havc
fully advised my client of my client's rights, of possibte defcnses, of thc scntcncing factors sct
forth in l8 U'S.C, $ 3553(a), of the rclevant Sentencing Guidelines provisions, and of the
consequenccs of entering into this agrcement. In addition, I have exptaincd to my client the
elements to each offenso to which she/he is pleading guilry, To my knowledgc, my clicnt,s
dccision to enter inio this agreement is an informed and voluntary one,


                                                          1l
                                                          i:

                                                      MALLORY GAGAN
                                                      Attorncy for the Dcfcndant

        This agrccm?nt has been read to me in a languago I understsnd. I have carcfully
discussed cvcry part of this &grcemcnt with my attomey. I understand the tcrms of this
a$rccment, and I voluntarily agrte to tho$e tcrms. My attomey has advised mc of my rights,         of
possible defenses, of the scntencing factors set furth in l8 U.S.C. $ 3553(a), of tl.le relevant
Sentcncing Guidelincs provisions, and of the conscquences of entering into this agreemcnt.




                                                           IE MARTINEZ




                                                l1
